                             Case 5:19-cv-01929-EJD Document 105 Filed 01/28/21 Page 1 of 7



                       1    MARK FOWLER (Bar No. 124235)
                            mark.fowler@us.dlapiper.com
                       2    CHRISTINE K. CORBETT (Bar No. 209128)
                            christine.corbett@us.dlapiper.com
                       3
                            ERIK R. FUEHRER (Bar No. 252578)
                       4    erik.fuehrer@us.dlapiper.com
                            JONATHAN HICKS (Bar No. 274634)
                       5    jonathan.hicks@us.dlapiper.com
                            DLA PIPER LLP (US)
                       6    2000 University Avenue
                            East Palo Alto, CA 94303-2214
                       7
                            Tel: 650.833.2000
                       8
                            Attorneys for Defendant,
                       9    APPLE INC.
                      10

                      11                                   UNITED STATES DISTRICT COURT
                      12                               NORTHERN DISTRICT OF CALIFORNIA
                      13    UNILOC 2017 LLC,                              CASE NO. 5:19-cv-01929-EJD
                      14                      Plaintiff,                  APPLE INC.’S ADMINISTRATIVE
                                                                          MOTION FOR RELIEF FROM
                      15    v.                                            PROTECTIVE ORDER
                      16    APPLE INC.,
                      17                      Defendant.
                      18

                      19
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
DLA P I PER LLP (US)
   EAST PAL O AL TO
                                                                  APPLE’S ADMIN MOTION FOR RELIEF FROM PROTECTIVE ORDER
                                                                                                      5:19-CV-01929-EJD
                           WEST\292858091.2
                             Case 5:19-cv-01929-EJD Document 105 Filed 01/28/21 Page 2 of 7



                       1          In accordance with Civil Local Rule 7-11, Apple Inc. submits this motion for an order

                       2   granting relief from the Protective Order in this litigation.

                       3          Apple and Intel Corporation filed suit against various defendants, including Uniloc 2017

                       4   LLC (“Uniloc”), on November 20, 2019 in Intel Corp. v. Fortress Investment Group et al., 3:19-

                       5   cv-07651-EMC (N.D. Cal.) (“Antitrust Litigation”). On August 4, 2020, Apple and Intel filed an

                       6   amended complaint. In their complaint and amended complaint, Apple and Intel are challenging

                       7   the defendants’, including Uniloc’s, anticompetitive scheme of acquiring substitute and

                       8   complementary patents in particular markets relating to electronic devices and components or

                       9   software therein and processes used to manufacture them, and then using their aggregated
                      10   portfolio to obtain patent royalties greatly exceeding the value of the alleged inventive

                      11   contributions of and competitive prices for the patents. Apple and Intel have alleged in the

                      12   Antitrust Litigation that the patent asserted in this litigation, U.S. Patent No. 7,020,252 (“the ’252

                      13   Patent”) is one of those that has been aggregated anticompetitively. A manifestation of Fortress

                      14   Investment Group’s (“Fortress”) and Uniloc’s enforcement activity, on those substitute and

                      15   complementary patents, is the barrage of 35 patents they have alleged Apple infringes across

                      16   24 U.S. lawsuits, including this one.

                      17          On January 6, 2021, the district court dismissed Apple and Intel’s amended complaint and

                      18   noted that Apple and Intel “could have … asked the courts presiding over [the Uniloc]

                      19   infringement suits [against Apple] for relief from the protective order so that they could make a
                      20   filing under seal in this case” in order to provide evidence to support these allegations, including

                      21   about how much Uniloc “paid to acquire” patents at issue in the markets. (Antitrust Litig., Dkt.

                      22   No. 230 at 26 n.9.) The district court further noted “shortcomings” it perceived in Apple and

                      23   Intel’s allegations about how the defendants are alleged to have “extracted supracompetitive

                      24   royalties,” including that (1) the amended complaint “provided no information about, e.g., what

                      25   these companies [which licensed specified patents from Uniloc] paid as part of their settlements

                      26   with Uniloc,” (2) there are no allegations regarding whether the patents identified in the amended

                      27   complaint “represent the ‘crown jewels’ of the field or just a small portion of a large field of

                      28   substitutes,” and (3) Apple and Intel “failed to make allegations tying the pricing differential to
DLA P I PER LLP (US)                                                         -1-
   EAST PAL O AL TO
                                                                     APPLE’S ADMIN MOTION FOR RELIEF FROM PROTECTIVE ORDER
                                                                                                               5:19-CV-01929-EJD
                           WEST\292858091.2
                               Case 5:19-cv-01929-EJD Document 105 Filed 01/28/21 Page 3 of 7



                       1   aggregation of the patents at issue” in the amended complaint. (Id. at 23-27.) The district court

                       2   granted Apple and Intel leave to file a second amended complaint within 30 days, i.e., by

                       3   February 5, 2021.

                       4           Apple and Intel intend to overcome these perceived shortcomings in a second amended

                       5   complaint. To support the allegations in that complaint, Apple seeks limited relief from the

                       6   protective order in the instant action to file under seal in the Antitrust Litigation (1) information

                       7   describing the historical prices Uniloc paid for the ’252 Patent, such as the purchase price Uniloc

                       8   paid to the prior owner for the patent portfolio encompassing the ’252 Patent, and (2) information

                       9   describing settlement amounts for any settlement covering the ’252 Patent. In particular, Apple
                      10   requests permission to file under seal in the Antitrust Litigation these categories of information

                      11   that are contained in:

                      12                   The price paid by the prior owner and various Uniloc entities to acquire the
                      13                    portfolio that includes the ’252 patent, as reflected in multiple patent assignment
                                            and purchase agreements:
                      14
                                                 o PENDRELL_000169101
                      15
                                                 o PENDRELL_00017340
                      16
                                                 o PENDRELL_00017429
                      17
                                                 o UNILOC_PENDRAGON_0441
                      18
                                                 o UNILOC_PENDRAGON_1331
                      19
                      20                         o UNILOC_PENDRAGON_0051

                      21                         o UNILOC_PENDRAGON_0090

                      22                         o UNILOC_PENDRAGON_0110

                      23                         o UNILOC_PENDRAGON_1830
                      24                         o UNILOC_PENDRAGON_0100
                      25

                      26
                           1
                             PENDRELL_00016910, PENDRELL_00017340, and PENDRELL_00017429 were produced by third-party
                      27   Pendragon Wireless LLC, d/b/a Pendrell, in response to a subpoena served by Apple. Uniloc’s counsel represented
                           Pendrell in connection with Pendrell’s response to Apple’s subpoena. As a result, any objection Pendrell may have
                      28   to this motion can be addressed by Uniloc’s counsel in its opposition.
DLA P I PER LLP (US)                                                               -2-
   EAST PAL O AL TO
                                                                          APPLE’S ADMIN MOTION FOR RELIEF FROM PROTECTIVE ORDER
                                                                                                                         5:19-CV-01929-EJD
                           WEST\292858091.2
                               Case 5:19-cv-01929-EJD Document 105 Filed 01/28/21 Page 4 of 7



                       1                        o UNILOC_PENDRAGON_1820
                       2                        o UNILOC_PENDRAGON_1992
                       3                        o UNILOC_PENDRAGON_1839
                       4
                                                o UNILOC_PENDRAGON_1978
                       5
                                          The price paid by various licensees to Uniloc to acquire rights to the ’252 patent,
                       6                   as reflected in license agreements:

                       7                        o UNILOC_PENDRAGON_4339
                       8                        o UNILOC_PENDRAGON_2789
                       9                        o UNILOC_APPLE_1929_673
                      10
                                                o UNILOC_APPLE1692_47792
                      11
                                                o UNILOC_APPLE1692_2126
                      12
                                                o UNILOC_APPLE1692_2201
                      13
                                                o UNILOC_APPLE1692_2273
                      14
                                                o UNILOC_PENDRAGON_2759-774
                      15
                                                o UNILOC_PENDRAGON_2742-758
                      16
                                                o UNILOC_PENDRAGON_2706-741
                      17

                      18                        o UNILOC_PENDRAGON_2668-705

                      19           Apple’s Request for Relief from the Protective Order Should Be Granted
                      20           The Ninth Circuit “strongly favors disclosure to meet the needs of parties in pending
                      21   litigation.” Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992). When
                      22   evaluating whether to grant relief from a protective order, the court considers “the relevance of
                      23   the protected discovery to the collateral proceedings and its general discoverability therein.”
                      24   Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1131 (9th Cir. 2003). Next, the court
                      25   considers the reliance interest of the party opposed to the relief; however, where a blanket
                      26

                      27   2
                            UNILOC_APPLE1692_4779, UNILOC_APPLE1692_2126, UNILOC_APPLE1692_2201, and
                           UNILOC_APPLE1692_2273 were produced in a parallel litigation—Uniloc USA, Inc. et al. v. Apple Inc., No. 5:19-
                      28   cv-01692-EJD (VKD)—pursuant to a cross-use agreement that applies to the instant litigation.
DLA P I PER LLP (US)                                                             -3-
   EAST PAL O AL TO
                                                                        APPLE’S ADMIN MOTION FOR RELIEF FROM PROTECTIVE ORDER
                                                                                                                     5:19-CV-01929-EJD
                           WEST\292858091.2
                             Case 5:19-cv-01929-EJD Document 105 Filed 01/28/21 Page 5 of 7



                       1   protective order is at issue, “any legitimate interest … can be accommodated by placing [the

                       2   collateral litigants] under the same restrictions on use and disclosure contained in the original

                       3   protective order.”’ Id. at 1133. Applying this framework, Apple’s limited request should be

                       4   granted.

                       5          First, the limited information sought is relevant to Apple’s allegations that aggregation of

                       6   patents by Uniloc and other of the Antitrust Litigation defendants in patent markets has reduced

                       7   competition and resulted in supracompetitive royalties. In particular, this information is relevant

                       8   to showing that following Uniloc’s acquisition of the ’252 Patent, it has sought supracompetitive

                       9   royalties, which Apple alleges are a result of the anticompetitive conduct at issue in the Antitrust
                      10   Litigation. Indeed, the court’s order in the Antitrust Litigation makes clear that Apple and Intel

                      11   should seek leave to include such information in an amended complaint. (See Antitrust Litig.,

                      12   Dkt. No. 230 at 26 n.9.) Accordingly, disclosure of these documents would be consistent with

                      13   Ninth Circuit precedent favoring disclosure to meet the needs of parties in pending litigation. See

                      14   Beckman, 966 F.2d at 476; Foltz, 331 F.3d at 1131; CBS Interactive, Inc. v. Etilize, Inc., 257

                      15   F.R.D. 195, 204-206 (N.D. Cal. 2009) (allowing the plaintiff to use confidential material

                      16   produced by the defendant to pursue claims against the defendant in state court).

                      17          Second, Uniloc’s confidentiality interests in the documents will be maintained by

                      18   restricting access to outside counsel in the Antitrust Litigation subject to the terms of the

                      19   Protective Order in this litigation and filing the confidential portions of Apple and Intel’s second
                      20   amended complaint under seal. Purchase price and settlement amounts are considered trade

                      21   secret information. See, e.g., Electronic Arts, Inc. v. U.S. Dist. Court for the N. Dist. of Cal., 298

                      22   F. App’x 568, 569 (9th Cir. 2008) (pricing terms, royalty rates, guaranteed minimum payment

                      23   terms of licensing agreement constituted trade secret); Powertech Tec., Inc., v. Tessera, Inc., No.

                      24   C 11-6121 CW, 2012 U.S. Dist. LEXIS 75831, at *5 (N.D. Cal. May 31, 2012) (compelling

                      25   reasons to seal license agreement). In the Antitrust Litigation, the court has previously granted

                      26   sealing requests relating to information about Intel’s license and/or patent purchase agreements

                      27   with third parties and information about negotiations between either Intel or Apple and one or

                      28   more defendants or non-parties contained in the original and amended complaints. (See, e.g.,
DLA P I PER LLP (US)                                                       -4-
   EAST PAL O AL TO
                                                                     APPLE’S ADMIN MOTION FOR RELIEF FROM PROTECTIVE ORDER
                                                                                                               5:19-CV-01929-EJD
                           WEST\292858091.2
                             Case 5:19-cv-01929-EJD Document 105 Filed 01/28/21 Page 6 of 7



                       1   3:19-cv-07651-EMC, Dkt. No. 54 at 1; id., Dkt. No. 193 at 1; id., Dkt. No. 215 at 1.) That court

                       2   has also previously sealed information about damages demands that a defendant in the Antitrust

                       3   Litigation regards as confidential. (See 3:19-cv-07651-EMC, Dkt. No. 193 at 1.) Moreover, the

                       4   January 6, 2021 ruling in the Antitrust Litigation specifically suggests that Apple and Intel seek

                       5   relief from the protective order in other litigations “so that they [Apple and Intel] could make a

                       6   filing under seal in this case,” i.e., the Antitrust Litigation. (Id., Dkt. No. 230 at 26 n.9.)

                       7           The Court should grant relief from the Protective Order to allow Apple to include (under

                       8   seal) the information described above in their second amended complaint in the Antitrust

                       9   Litigation. Apple respectfully requests that the Court do so by February 3, 2021, in advance of
                      10   the February 5, 2021 deadline for filing a second amended complaint in the Antitrust Litigation.

                      11           Apple contacted Pendrell and Uniloc to request its agreement to this request, but was

                      12   unable to obtain agreement. (Declaration of Christine K. Corbett, ¶ 5.)

                      13

                      14
                            Dated: January 28, 2021                        Respectfully submitted,
                      15

                      16                                                   DLA Piper LLP (US)

                      17                                                   /s/ Christine K. Corbett
                                                                           Mark D. Fowler
                      18                                                   Christine K. Corbett
                                                                           Erik R. Fuehrer
                      19
                                                                           Jonathan Hicks
                      20                                                   DLA Piper LLP (US)
                                                                           2000 University Avenue
                      21                                                   East Palo Alto, CA 94303-2214
                                                                           Tel: 650.833.2000
                      22                                                   Fax: 650.833.2001
                      23                                                   ATTORNEYS FOR DEFENDANT
                      24                                                   APPLE INC.

                      25

                      26

                      27

                      28
DLA P I PER LLP (US)                                                          -5-
   EAST PAL O AL TO
                                                                      APPLE’S ADMIN MOTION FOR RELIEF FROM PROTECTIVE ORDER
                                                                                                                  5:19-CV-01929-EJD
                           WEST\292858091.2
                             Case 5:19-cv-01929-EJD Document 105 Filed 01/28/21 Page 7 of 7



                       1                                    CERTIFICATE OF SERVICE

                       2          I hereby certify that on the 28th day of January, 2021, I electronically filed the foregoing

                       3   with the Clerk of Court using the CM/ECF system which will send notification of such filing via

                       4   electronic mail to all counsel of record. Any other counsel of record will be served by first class

                       5   U.S. mail.

                       6                                                 /s/ Christine K. Corbett
                                                                             Christine K. Corbett
                       7

                       8

                       9
                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
DLA P I PER LLP (US)                                                        -6-
   EAST PAL O AL TO
                                                                    APPLE’S ADMIN MOTION FOR RELIEF FROM PROTECTIVE ORDER
                                                                                                             5:19-CV-01929-EJD
                           WEST\292858091.2
